Citation Nr: 1703218	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  14-11 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral knee condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1989 to January 1990, from April 1991 to April 1994, and from September 1996 to April 2006.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Jackson, Mississippi Department of Veterans' Affairs (VA) Regional Office (RO) that denied service connection for a bilateral knee condition. In September 2016, a video hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The issue of entitlement to service connection for a sleep disorder was raised by the Veteran during the September 2016 hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, the Board notes that the Veteran receives regular and exclusive VA treatment for his knee condition.  At the hearing, he described receiving injections every six months and spoke of a discussion he had with an orthopedic provider regarding a possible need for knee replacement.  He was also using a cane and knee brace. However, records corresponding to these treatments were not provided. Any outstanding records are constructively of record, pertinent to his appeal, and must be obtained.

The Veteran's service treatment records (STRs) reflect reports of both right and left knee injuries and persistent pain.  Notably, the STRs reflect a May 1999 basketball-related left knee injury and an April 2000 right knee injury after jumping off a loading dock.  Later STRs detail persistent reports of pain and additional basketball and running injuries to both knees.  In September 2001, the Veteran was diagnosed with a possible left anterior lateral meniscus tear after running. 

In January 2006, the Veteran's final year of active duty service, STRs include an exam noting the Veteran's history of knee pain but reporting his lower extremity exam as normal.  Bilateral knee x-rays done in August 2006 showed "no acute bony or soft tissue abnormality."  In a December 2006 VA clinic exam, the Veteran reported "occasional knee pain" on review of symptoms; his muscular-skeletal exam at that visit was listed as normal.

At a September 2011 VA examination, the examiner noted the Veteran reported (and the service record showed) several in-service "knee strains" in the 1990s and 2000s.  The examiner noted the Veteran was then using knee braces (which were not helping), that his knees bothered him with prolonged walking or climbing stairs, that the knee pain bothered him daily, and that his knee condition interfered with his activities at work.  The Veteran was also taking tramadol for his knee pain. The examiner's physical exam revealed minimal tenderness near the medial joint line of the right knee.  X-rays showed a mild decrease in joint space in the right knee medial compartment and no abnormality in the left knee.  The examiner's diagnosis was left knee strain and right knee medial compartment arthritis.  Based on this history and examination, the examiner opined that the Veteran's "knee pain is not as likely as not caused by his time in active service.  It is feasible that this degree of minimal strain and arthritis is associated with aging." 

The Veteran testified during his September 2016 hearing that he is still experiencing bilateral knee pain and disability severe enough to keep him home from work two days a month and necessitate use of a brace and cane.  At the hearing, he specifically denied any knee symptom-free period from his April 2006 discharge to present. 

Reviewing the entire record, the Board finds the September 2011 VA medical opinion inadequate to adjudicate the claim..  First, although the medical opinion report noted the Veteran's knee-related STRs, the examiner did not explain why these prior injuries did not contribute to the Veteran's current symptoms.  Second, the medical opinion did not appear to consider the Veteran's lay statements regarding his knee condition, particularly as to its severity and his assertion that he has experienced knee pain since his discharge from service.  Finally, the report did not connect the conclusion that the Veteran's disability is age-related with supporting data.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (explaining that a medical opinion must support its conclusions with an analysis that can be considered and weighed against contrary opinions).  In summary, the opinion is inadequate to use in evaluating the Veteran's claim for service connection for his bilateral knee condition. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all updated records of VA evaluations or treatment the Veteran has received for a knee condition since September 2015.  In addition, obtain records of VA orthopedic clinic visits from 2006 to the present, specifically including (but not limited to) records of any injections received, discussion about possible future need for knee replacement, MRI or other imaging reports, and prescriptions for or recommendations regarding any assistive devices including knee braces and a cane. 

2.  Then, obtain a supplemental opinion as to whether is it is more likely than not (defined as a 50% or greater probability) that the Veteran has a current bilateral knee disability due to service. 

The clinician must include an adequate explanation (rationale) for all conclusions provided, citing to supporting factual data and medical literature as appropriate.  If an adequate rationale cannot be provided without an examination, the Veteran should be scheduled for such.  

3.  The AOJ should then review the record and re-adjudicate the claim seeking service connection for the Veteran's bilateral knee disability. If the claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the record to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


